DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	Applicant's arguments and amendments, filed on 12/16/2021, have been entered and carefully considered. Claims 1, 14, 15 and 20 are amended. Claim 21 is new. Claims 1-3 and 5-21 have been examined and rejected.
 
Response to Amendment and Arguments
3.	The non-statutory double patenting rejection will be held in abeyance until all ground of rejection are resolved as per applicant’s request.

4.	Applicant’s arguments filed on 12/16/2021 with respect to rejections of claims 1-3 and 5-21 have been considered but are moot in view of the new ground of rejection necessitated by applicant’s amendments.

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



As per claims 1 and 15,
Previdi teaches in a multi-tenant network, a method of specifying service operations for a data message associated with a particular machine of a particular tenant, the method comprising: in a tunnel header for encapsulating a data message, storing a tenant identifier identifying the particular tenant and a plurality of service identifiers associated with a plurality of service machines for performing a plurality of service operations on the data message (Previdi see paragraphs 0023-0025 and 0033 a service function path with services are to perform their respective functions on the packet, the packet/frame may then be encapsulated with an indication of the adding a network service header with metadata and service path information, a Service Path Identifier and Service Index, unique SPI is used to identify a given service path instantiation of a service chain)
and forwarding the data message encapsulated with the tunnel header along a tunnel to a first service machine to perform a first service operation identified by the plurality of service identifiers (Previdi see paragraphs 0067, as shown in fig. 4E, device B forward packet 406 on to the device C, as indicated by label 424 as any number of devices may exist along a given segment, such as between devices B and C. an intermediary device, or device B, depending on the segment, may then perform a POP operation on label 424 before finally forwarding packet 406 on to device C).

In similar field of endeavor Jeuk teaches, in a multi-tenant network a tunnel header for encapsulating a data message, storing a tenant identifier identifying the particular tenant (Jeuk see paragraphs 0026 as shown in fig. 2C an Internet Protocol version 6 (IPv6) packet 205c that includes an extension header 210 with a Universal Cloud Classification (UCC) 215c that is comprised of a cloud identifier 220c, a service identifier 225c, a tenant identifier 230c, UCC IDs including a tenant identifier 230c with cloud provider significance, meaning a tenant identifier registered with a given cloud provide, correlating between VLANs and Volans while maintaining traffic separation defined for a plurality of service/tenant pairings, while VxLANs may be provided with service/tenant granularity, provide sufficient information for the service function to determine a VxLAN associated with this service/tenant pairing).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of Previdi with the teaching of Jeuk as doing so would provide an efficient method to provide service functions to configure and transmit a packet according to a network overlay and segmentation based upon information extracted from the packet at a network service function (Jeuk see paragraph 0013-0016).
Previdi in view of Jeuk fails to exclusively teach the plurality of service identifiers stored in a variable sized option field of the tunnel header that allows different number 
In a similar filed of endeavor Wang teaches the plurality of service identifiers stored in a variable sized option field of the tunnel header, that allows different number of service machines to be specified for performing different number of service operations for different data message flows (Wang see para 0141, 0170, 0262 and 0264, as shown in fig. 1-5, extension of a packet with a Routing Type of 0 is defined with a list of IPv6 address of intermediate nodes, using an Options field of fig. 1-6, that includes options in a Type-Length-Value (TLV) format, as shown in fig. 3-2, the metadata option is arranged to identify a variable length optional metadata information contained in an NSH with MD Option Type: identifying a metadata option type, Opt Data Len: identifying a metadata length contained in the metadata option and Option Data: identifying metadata contained in the option, as shown in fig. 3-10 an IPv6 routing header implemented by transmitting SFP with an IPv6 global address list in an inverted sequence of service function host IPV6 address, a packet format as shown in fig 3-10, intermediate nodes SFF1/SF2/SFF3/SF5 when being sent from a source S to a destination D, all the intermediate nodes have globally reachable IPv6 address IDs. and correspond to IPv6 addresses SF1-IPv6/SF2-IPv6/SFF3-IPv6/SF5-IPv6 respectively, as the SFP will be different for different flows so will the list of IPV6 address of the service function forwarder and the service function machines performing different operations for the different data message flows);
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of Previdi in view of Jeuk 

As per claim 2,
Previdi in view of Jeuk in view of Wang teaches the method of claim 1, wherein storing the plurality of service identifiers comprises storing in the tunnel header a plurality of network addresses of the plurality of service machines (Previdi see paragraphs 0023, 0034-35 and 0064-65, as shown in. 4C, ingress device B, or another device in communication therewith, may determine whether packet 406 should be sent through a service chain and, if so, which services should be applied to packet 406 device B classify packet 406 from device A based on the information in header 410, the source address, the destination address,  based on an application associated with packet 406, based on the payload 408, device B may add a service chain header 412 to packet 406) 

As per claim 3, 
Previdi in view of Jeuk in view of Wang teaches the method of claim 2, wherein storing the plurality of service identifiers further comprises storing in the tunnel header a service operation descriptor for each service machine identified by a network address stored in the tunnel header, in order to explain the type of service operation that the service machine performs (Previdi see paragraphs 24-26, 54 and 69, outer 

As per claim 5,
Previdi in view of Jeuk in view of Wang teaches the method of claim 1, wherein the service identifiers are stored in a reverse order in the tunnel header such that the first service operation is stored last while the last service operation is stored first (Wang see para 0141, 0170, 0262 and 0264, as shown in fig. 3-10 an IPv6 routing header implemented by transmitting SFP with an IPv6 global address list in an inverted sequence of service function host IPV6 address, a packet format as shown in fig 3-10, intermediate nodes SFF1/SF2/SFF3/SF5 when being sent from a source S to a destination D);
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of Previdi in view of Jeuk with the teaching of Wang and motivation to do so would be the same as the motivation related to claim 1.

As per claim 6,

It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of Previdi in view of Jeuk with the teaching of Wang and motivation to do so would be the same as the motivation related to claim 1.

As per claims 7-8,
Previdi in view of Jeuk in view of Wang teaches the method of claim 1 further comprising based on a set of one or more attributes associated with the data message, selecting a set of at least two service operations from a plurality of candidate sets of service operations that are different viable operation sets for performing on the data message, wherein selecting comprises: for a first data message flow from a first machine to a second machine, selecting a first set of service operations based on a first type of content carried in the first data message flow; and for a second data message flow from the first machine to the second machine, selecting a second set of service operations based on a second type of content carried in the second data message flow, said second set of service operations comprising at least one service operation not in 

As per claims 9 -11 and 17-18,
Previdi in view of Jeuk in view of Wang teaches the method of claim 1, wherein the tunnel connects to a first service node that connects to the first service machine without having to utilize any intervening hardware router or hardware switch, wherein the first service machine is one of a standalone computer, a service module executing on a host computer, and a standalone service appliance, wherein the first service node and first service machine are modules executing on a host computer along with other machines (Previdi see paragraphs 0063-0067, service nodes 402 and 404 are connected by the tunnel as a service machine as would be understood by one with ordinary skill in the art without any intervening hardware, it is a host computer running a service module services 402-404 may include caching services, firewall services, anti-intrusion services, malware detection services, DPI services, acceleration services, load balancing services, LI services, optimization services). 

As per claims 12 and 19,
Previdi in view of Jeuk in view of Wang teaches the method of claim 9, wherein the first service node removes the tunnel header, provides the data message to the first service machine, receives the processed data message from the first service machine, encapsulates the processed data message with another tunnel header generated from information obtained from the removed tunnel header, and sends the encapsulated processed data message along another tunnel to another service node that is connected to a second service machine to perform a first service operation identified by the plurality of service identifiers (Previdi see paragraphs 23, 34-35 and 64-74,  as showing fig. 4G, service S1 may determine that packet 406 includes encapsulated service chain header 412, based on the inclusion of reserved label 426 by device C. In turn, in some embodiments, service S1 may remove the forwarding labels from packet 406, to expose service chain header 412, and perform the corresponding service on packet 406 using header 412. After performing the function/service, service S1 may replace labels 414-420 and forward packet 406 towards its next segment destination, device D, as indicated by label 420).

As per claim 13,
Previdi in view of Jeuk in view of Wang teaches the method of claim 1, teach wherein the service operations are middlebox service operations (Previdi see paragraphs 0063-0067, service nodes 402 and 404 are service machine running a service module services 402-404 may include caching services, firewall services, anti-

As per claim 21, 
Previdi in view of Jeuk in view of Wang teaches the method of claim 1, wherein the tunnel header is placed outside of layers 2 and 3 headers of the data message (Wang, see para 0004 as shown in fig. 1-3, after the overlay technology of an Internet Protocol version 4Generic Routing Encapsulation (IPv4GRE) is used, a full packet format sent by a classifier, as shown in fig. 1-3, contains an outer layer of an original packet is encapsulated with an NSH, an IPv4-GRE header and an Layer-2 (L2) header, and Layer-3(L3) header, the tunnel header is outside of the L2 and L3 header).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of Previdi in view of Jeuk with the teaching of Wang and motivation to do so would be the same as the motivation related to claim 1.

7.	Claims 14 and 20 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Previdi et al. (U.S. PGPub 2017/0005920) in view of Jeuk et al. (U.S. PGPub 2017/0373990) in view of Wang et al. (PGPub 2018/0198705) in view of Cherian et al. (U.S. PGPub 2015/0381494).
As per claims 14 and 20,

In a similar field of endeavor Cherian teaches wherein the tunnel header is a Geneve tunnel header, the tenant identifier is stored in a Geneve base header, and the plurality of service identifiers stored in the variable sized option field comprises the plurality of service identifiers stored in an option TLV (Type, Length, Value) of the Geneve header(Cherian see paragraphs 1, 77, overlay networks include Virtual eXtensible LAN (VXLAN), Generic Network Virtualization Encapsulation (GENEVE), and Network Virtualization using Generic Routing Encapsulation (NVGRE), the encapsulation is described by reference to the example of VXLAN, a person of ordinary skill in the art will realize that the encapsulation can be done over other overlay networks such as GENEVE).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of Previdi in view of Jeuk in view of Wang with the teaching of Cherian as doing so would provide an efficient method to provide service functions to method for offloading overlay network packet encapsulation and decapsulation to hardware (Cherian see paragraph 0005).



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANJOY K ROY whose telephone number is (571)270-0675.  The examiner can normally be reached on Mon-Fri 8:30am-5:00pm, EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Nicholas R. Taylor can be reached on 571-272-3889.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR 

/SANJOY ROY/
Examiner, Art Unit 2457

/NICHOLAS R TAYLOR/Supervisory Patent Examiner, Art Unit 2457